Citation Nr: 1404514	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  98-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for muscle impairment residuals of a shell fragment wound (SFW) of the right buttock and thigh.

2.  Entitlement to an evaluation in excess of 20 percent for muscle impairment residuals of a SFW of the right calf, with laceration of the right Achilles tendon.,

3.  Entitlement to an evaluation in excess of 10 percent for muscle impairment residuals of a SFW of the left thigh.

4.  Entitlement to an evaluation in excess of 10 percent for muscle impairment residuals of a SFW of the left calf.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of fractures of the right third and fourth metatarsals.

6.  Entitlement to an evaluation in excess of 10 percent for muscle impairment residuals of a SFW of the left upper extremity.

7.  Entitlement to a compensable evaluation for scar residuals of SFWs of the upper and lower extremities.

8.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to June 14, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to March 1971, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision by the Montgomery, Alabama, Regional Office of the United States Department of Veterans Affairs (VA), which denied entitlement to increased evaluations for the Veteran's service-connected disabilities.

These issues were previously before the Board several times.  In September 2000 and April 2004, the Board remanded the matters for further development.  In December 2010, the Board denied entitlement to increased evaluations for all disabilities save that of the right foot and left upper extremity; increased 10 percent evaluations were awarded for those.  

The Veteran appealed the denials, to include findings denying evaluations in excess of 10 percent for the right foot and left forearm, to the Court of Appeals for Veterans Claims (CAVC or the Court), which in January 2013 issued a Memorandum Decision vacating the disputed December 2010 Board decision and remanding the issues for further appellate consideration.

Entitlement to a compensable evaluation for service-connected bilateral hearing loss was also denied in the December 2010 Board decision, but the Veteran did not dispute that determination before the Court.  The CAVC explicitly applied its vacatur and remand only to those matters which had been argued before it, and hence the question of evaluation for hearing loss is no longer considered to be on appeal.

Conversely, the Veteran did argue that the question of entitlement to TDIU did remain on appeal, even though it had not been addressed by the Board.  A claim for increased evaluation includes a claim TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO had found the issue to be mooted by a June 2007 grant of a Schedular total disability evaluation for posttraumatic stress disorder (PTSD) effective June 14, 2006.  However, the claims for increased evaluation were pending prior to that date, and there was evidence of record regarding unemployability.  Accordingly, TDIU entitlement for the period prior to the grant of a Schedular 100 percent evaluation is required, as is considered part of the issues on appeal.

The Board has also recharacterized the issues on appeal to reflect that the disabilities in question are manifested by both scar and muscle impairment residuals, and evaluations for both forms of manifestations are on appeal.  With regard to scars, in light of the potentially applicable rating criteria, all scars of both the upper and lower extremities must be considered as part of the same evaluation question, although final adjudication may result in one or more scars receiving separate evaluations.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran testified at a July 2000 personal hearing, held at the RO before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was advised of this and he was offered the opportunity to have a hearing before another Judge.  38 C.F.R. § 20.707.  He declined a new hearing.

All issues save that of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Due to service-connected disabilities, the Veteran was forced to stop working at his substantially gainful employment as a traveling registered nurse effective April 8, 2006.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met, effective April 8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.15, 4.16 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to TDIU.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor. 38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes "disabilities resulting from common etiology."  38 C.F.R. § 4.16(a)(1).  Prior to June 14, 2006, the Veteran's combined disability evaluation was 80 percent.  All of the rated disabilities arose from a common etiology, namely his injury from a booby trap explosion in Vietnam, and hence are a "single disability."
The Veteran meets the threshold eligibility requirement.  The question, then, is whether the Veteran is factually unemployable for the period prior to June 14, 2006.

The Veteran is trained as, and worked as, a traveling registered nurse up until April 8, 2006, when he abandoned his most recent job.  There is no evidence that he has worked since, and he is in fact in receipt of Social Security disability benefits.  He reported, and his treating doctor corroborated, that due to the physical demands of the job, he was unable to continue as a registered nurse.  He could not stand for long periods of time.  Further, increased anxiety, panic, and bouts of depression related to his service-connected PTSD were reported that interfered markedly with his motivation and ability to interact with others.  Therefore, the Board concludes that both manual labor and sedentary employment would be problematic, a finding of TDIU is warranted.

The effective date for a grant of increased evaluation, which would include TDIU, is generally the later of the date of receipt of claim, and the date entitlement arose.  38 C.F.R. § 3.400(o).  The Veteran's formal claim for TDIU was received June 14, 2006.  Entitlement to TDIU is shown as of his last day of work, April 8, 2006; he had been working full time prior to that date.  While he did miss work often, and switched jobs frequently, he in the main appears to have been able to secure and follow substantially gainful employment, albeit with some difficulty.

However, regulations also provide that where a formal claim for increased evaluation is received within one year of the earliest date the increase can be factually ascertained, the effective date of the grant is controlled by the date of actual increase.  38 C.F.R. § 3.400(o)(2).  The Veteran filed his formal claim for TDIU only two months after his disability increased and caused him to stop working.

Therefore, as the Veteran has argued before the Court, entitlement to TDIU is warranted from April 8, 2006, the date of ascertainable increased in disability resulting in unemployability.


ORDER

Entitlement to TDIU effective from April 8, 2006, is granted.


REMAND

With regard to the remaining evaluation issues on appeal, further remand is required.  Although the Board regrets the additional delay in resolution of these long-pending claims, additional development is required to ensure a complete and accurate record for adjudication.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Muscle Impairments due to SFWs

Evaluations of muscle injuries and their residuals are based on assessment of the impact of function of the muscle groups affected.  The body is "divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323)."  Regulations provide various rules for how injuries impacting multiple muscle groups are to be rated and combined.  38 C.F.R. § 4.55.

It is therefore vital to the application of the rating schedule that the exact muscle groups (MG) involved with any injury be identified with specificity.  Here, such has never been done.  The injuries are grossly described by body part and anatomical region (buttock, thigh, calf, etc.), but those descriptions potentially encompass multiple muscle groups.  For example, the "right buttock and thigh" is rated as part of MG XVII, but that area also could involve MGs XV or XIII.  The "left thigh" disability is rated as part of MG XIII, but the unretouched photographs of the Veteran's legs appear to show that the left and right thigh injuries are in the same location on the respective thighs.  The reason for use of different muscle groups is unclear.

This is important because which MG is rated can impact the resulting evaluation.  The same degree of injury (moderate, moderately severe, severe) carries differing levels of compensation among differing MGs.  Further, it is possible to receive separate evaluations for multiple MGs, depending on the functions of the affected muscles.  

Therefore, remand is required for a VA examination to clearly identify the muscles impacted by the SFWs.

Scars

The Board initially notes that the criteria for evaluation of scars have been amended twice during the pendency of the appeal, effective August 30, 2002, and October 23, 2008.  There are therefore three potentially applicable sets of criteria to be considered; before the Court, the Veteran effectively requested application of the current criteria.  On remand, the appropriate criteria applied to any stage of evaluation must be clearly identified.

As a result of the variance in the applicable criteria, the Board finds that the records with regard to the scars must be clarified.  Each scar related to the SFW and associated grafts must be identified and specific findings regarding the dimensions, physical characteristics, and functional impacts of each must be made.  For example, it would be helpful for an examiner to state whether a scar is best described as linear or as covering a general area.

Right Foot

The service-connected fractures of the right third and fourth metatarsals have been rated as 10 percent disabling under Diagnostic Code 5271, which governs ankle disabilities.  The Court found that the joints examination relied upon by VA is assigning this evaluation was inadequate, as it failed to test active and passive range of motion in weight-bearing and nonweight-bearing circumstances.  38 C.F.R. § 4.59.

As differences in the remaining right ankle function when weight-bearing and nonweight-bearing may influence a determination on the characterization of the disability as moderate or marked, remand is required for an adequate examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Muscles examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must clearly and specifically identify all muscles (either by name or VA-designated group) affected by the in-service shell fragment wounds sustained in Vietnam.  Those muscles associated with the right buttock and thigh, right calf, left thigh, left calf, and left forearm disabilities must be addressed. 

The examiner must describe the current "cardinal signs and symptoms of muscle disability", to include "loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement" for each service-connected disability.  38 C.F.R. § 4.56.

2.  Schedule the Veteran for a VA Scars examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must describe in detail all scars associated with the Veteran's right buttock and thigh, right calf, left thigh, left calf, and left forearm disabilities, to include dimensions, physical characteristics, and functional impacts of each.  Scars must be separately identified.

3.  Schedule the Veteran for VA Foot and Joints examinations.  The claims folder must be reviewed in conjunction with the examination.

The examiner(s) must describe in full all disabilities and functional impairments associated with the service-connected right third and fourth metatarsal fractures, to include right ankle impairments.  All range of motion testing must include passive and active motion, in weight-bearing and nonweight-bearing.  Comparison to the left foot and ankle functional capabilities should be made; if not possible, such must be explained.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of the impact of amended scar criteria.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


